Citation Nr: 0632955	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  02-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus due to exposure to herbicides.

2.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a right elbow injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
type II diabetes mellitus and continued a 10 percent 
evaluation for residuals of a right elbow injury.  


FINDINGS OF FACT

1.  The veteran's type II diabetes mellitus is not 
etiologically related to active service.  

2.  The veteran has mild functional impairment of the right 
elbow manifested by slight limitation of motion of the right 
elbow due to pain; additional functional impairment due to 
fatigue, weakness, lack of endurance or incoordination with 
repetitive use or flare-ups is not objectively demonstrated.  


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in active 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right elbow injury have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5206-5207 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2001 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  
VA issued the October 2001 letter after receipt of the 
veteran's initial claim for an increased evaluation.  The 
veteran subsequently amended his claim to include a service 
connection claim for type II diabetes mellitus in January 
2002.  Although the veteran amended his claim after receipt 
of the October 2001 letter, the Board finds that any 
resulting deficiency in the timing of notice was harmless 
error as both claims were not initially adjudicated until the 
April 2002 rating decision on appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, there is no indication that any notice deficiency 
reasonably affects the outcome of this case.  Further, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA treatment records, 
VA examinations, and a hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

1.  Type II diabetes mellitus due to exposure to herbicides

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran claims that his type II diabetes mellitus is due 
to in-service exposure to Agent Orange.  A veteran, who had 
active service in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, will 
be presumed to have been exposed to an herbicide agent during 
such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2006).  VA regulations provide 
that the following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma. 
38 C.F.R. § 3.309(e) (2006). VA's Secretary has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

The veteran did not serve in Vietnam between January 9, 1962 
and May 7, 1975, nor has he claimed to have served in 
Vietnam.  He has not received the Vietnam Service Medal.  
Service personnel records show that the veteran was stationed 
in Texas, Illinois, Oklahoma, and Alaska, and Colorado 
between January 1966 and December 1969.  Service included 
basic airman, PATS, student ABR, team member, vehicle 
maintenance repairman, construction equipment room, and base 
maintenance equipment room duty.  Thus, the presumption of 
exposure to an herbicide agent is not warranted.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2006).  

The veteran claimed on his November 2002 VA Form 9 and in his 
May 2003 hearing testimony that he loaded and transported 
barrels of what he believed to be Agent Orange onto aircraft 
while stationed at the Clinton-Sherman Air Force Base.  VA 
sent an inquiry on behalf of the veteran to confirm any 
claimed exposure to Agent Orange outside of Vietnam during 
service.  In a December 2004 response, the United Sates Armed 
Services Center for Unit Records Research (USASCURR; recently 
renamed the U.S. Army and Joint Services Records Research 
Center (JSRRC)) stated that they were unable to document that 
herbicides were sprayed, stored, tested, or transported at 
Clinton-Sherman Air Force Base, Oklahoma.  In addition, 
USASCURR could not document that the veteran was involved in 
the transportation and loading of Agent Orange onto aircraft, 
the veteran's name was not listed on available Ranch Hand 
personnel, and available unit histories did not document that 
the unit personnel were involved with the handling or 
transportation of herbicides.  Thus, the Board finds that the 
veteran does not have confirmed in-service exposure to an 
herbicide agent.

Even though presumptive service connection is not warranted, 
the veteran is not precluded from establishing service 
connection for a diagnosed disability with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. 
Cir. 1994).  Service medical records contain no complaints, 
diagnoses, or treatment for type II diabetes mellitus.  In 
his May 2003 hearing testimony, the veteran reported that he 
was first diagnosed with type II diabetes mellitus in 1995.  
VA treatment records show that the earliest diagnosis of type 
II diabetes was in August 1995.  A January 2006 VA 
examination shows that the veteran's diabetes is currently 
stable.  The examiner stated that it was not as likely as not 
that the veteran's type II diabetes mellitus was the result 
of Agent Orange exposure because he did not have duty in 
Vietnam, and there did not appear to be evidence showing that 
the veteran was exposed to the Agent Orange.  Although the 
veteran has a current diagnosis of type II diabetes mellitus, 
the Board finds that service connection is not warranted 
because type II diabetes mellitus was not incurred in 
service, and did not manifest within a year following the 
veteran's separation from service.  

2.  Residuals of a right elbow injury

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

Rating by analogy is appropriate for an unlisted condition 
where a closely related condition, which approximates the 
anatomical localization, symptomatology, and functional 
impairment, is available. 38 C.F.R. § 4.20 (2006).  The 
veteran's right elbow disorder is rated by analogy to 
Diagnostic Code 5019 for bursitis.  Bursitis is rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  
Diagnostic Codes 5205 to 5213 contemplate impairment of the 
elbow and forearm.  Diagnostic Codes 5206-5207 specifically 
apply to limitation of flexion and extension, respectively, 
of the forearm although the other diagnostic codes also 
contemplate some impairment of motion.  The veteran is right 
hand dominant, thus ratings for the major forearm and elbow 
apply.  

The normal range of elbow motion is 145 degrees of flexion 
and zero degrees of extension.  Normal forearm pronation is 
from zero to 80 degrees and normal forearm supination is from 
zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5206 assigns a 0 percent evaluation for 
limitation of flexion of the major forearm to 110 degrees; a 
10 percent evaluation for flexion limited to 100 degrees; a 
20 percent evaluation for flexion limited to 90 degrees; a 30 
percent evaluation for flexion limited to 70 degrees; a 40 
percent evaluation for flexion limited to 55 degrees, and a 
50 percent evaluation for flexion limited to 45 degrees.  Id. 
at Diagnostic Code 5206.

Diagnostic Code 5207 assigns a 10 percent evaluation for 
limitation of extension of the major forearm to 45 degrees or 
to 60 degrees; a 20 percent evaluation for extension limited 
to 75 degrees; a 30 percent evaluation for extension limited 
to 90 degrees; a 40 percent evaluation for extension limited 
to 100 degrees, and a 50 percent evaluation for extension 
limited to 110 degrees.  Id. at Diagnostic Code 5207.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2006).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).   

During the October 2001 VA examination, the veteran 
complained of pain in the elbow, which radiated to the 
shoulder and hand, and increased with movement.  The veteran 
did not have limitation of motion but reported that he was 
not able to do anything with his right hand due to elbow 
pain.  Physical examination did not reflect edema, swelling, 
effusion, instability, weakness, redness, heat, or abnormal 
movement in the right elbow.  There was tenderness to 
palpitation.  The veteran had good range of motion with 
flexion to 120 degrees, extension to 0 degrees, pronation to 
70 degrees, and supination to 75 degrees; he moved slowly.  
The veteran was assessed with a history of a right elbow 
injury with a negative examination and zero to mild 
functional loss due to pain. 

During a January 2006 VA examination, the veteran reported 
having pain in the elbow and weakness in the right arm.  He 
did not report having stiffness, gripping problems, 
restriction in activities of daily living due to the right 
elbow, incapacitation or flare-ups, and did not require bed 
rest due to flare-ups of repetitive use over the last 12 
months.  He did not have other episodes of recurrent bursitis 
or hematoma of the right elbow.  The veteran was right hand 
dominant.  The extremities were grossly normal except for the 
right elbow, where there was some prominence at the olecranon 
process and mild tenderness to palpitation.  There was no 
erythema or edema.  Fine and gross dexterity of the right 
upper extremity was normal.  The veteran had 120 degrees 
flexion with mild pain and 0 degrees extension with mild pain 
in the right elbow; range of motion was limited by pain.  
Examination did not additional functional impairment due to 
fatigue, weakness, lack of endurance, incoordination with 
repetitive use, or flare-ups.  There was no peripheral 
cyanosis or clubbing.  Neurological testing revealed average 
deep tendon reflexes, 5/5 motor functioning, and there was 
normal sensory testing in the extremities.  The veteran was 
assessed with chronic tendonitis of the right elbow with at 
least mild functional loss secondary to pain.  The bones and 
soft tissues of the right elbow appeared normal on x-ray.

The October 2001 and January 2006 VA examinations both show 
that the veteran has slight limitation of flexion and slight 
limitation of pronation and supination which the objective 
evidence indicates is due to pain and the examiners have 
characterized such functional impairment of the right elbow 
as mild in degree.  The veteran's disability does not warrant 
a compensable evaluation under Diagnostic Codes 5206-5207 
where flexion is not limited to 100 degrees, and extension is 
not limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5206-5207.  However, with consideration of functional 
loss due to pain, the Board finds that the RO properly 
assigned a 10 percent evaluation where the veteran's 
disability more closely approximates the criteria for flexion 
of the major forearm limited to 100 degrees with the 
consideration of pain on movement under Diagnostic Code 5206.  
See 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  

A higher evaluation is not warranted under Diagnostic Code 
5207 for extension limited to 75 degrees where the veteran 
has full extension to 0 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5207.  The Board has considered the potential 
application of provisions of the code pertaining to the elbow 
and forearm; however, the veteran does not exhibit 
symptomatology described for a higher evaluation under 
Diagnostic Codes 5205, 5208-5213.  See 38 C.F.R. § 4.71a.  In 
making this determination, the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness. 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  As noted above, the most recent 
VA examiner stated that he was unable to determine any 
additional functional impairment due to fatigue, weakness, 
lack of endurance or incoordination with repetitive use or 
flare-ups.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where scheduler 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered the veteran's own statements in 
support of his claims.  However, where the determinative 
issue is one of medical causation or diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue. See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

C.  Conclusion

Although the veteran has type II diabetes mellitus, type II 
diabetes mellitus was not incurred in service and did not 
manifest within a year following separation from service.  
The veteran is not shown to have been exposed to Agent Orange 
in service, and no nexus has been established between the 
veteran's current disability and his military service.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has have type II 
diabetes mellitus etiologically related to active service.  
The preponderance of the evidence is against finding that the 
veteran's residuals of a right elbow injury has increased to 
warrant a higher rating evaluation.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for type II diabetes mellitus due to 
exposure to herbicides is denied.

An increased evaluation for residuals of a right elbow 
injury, in excess of 10 percent, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


